IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :    No. 53 DB 2022 (24 RST 2022)
                                            :
ROBIN LITWA                                 :    Attorney Registration No. 52914
                                            :
PETITION FOR REINSTATEMENT                  :   (Bucks County)
 FROM INACTIVE STATUS                       :


                                        ORDER


PER CURIAM


       AND NOW, this 2nd day of June, 2022, the Report and Recommendation of

Disciplinary Board Member dated May 25, 2022, is approved and it is ORDERED that

ROBIN LITWA, who has been on Inactive Status, has demonstrated that she has the

moral qualifications, competency and learning in law required for admission to practice in

the Commonwealth, shall be and is, hereby reinstated to active status as a member of

the Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.